Title: To George Washington from Henry Knox, 23 November 1784
From: Knox, Henry
To: Washington, George



Dorchester near Boston [Mass.] 23 Novr 1784

Heaven forbid my dear Sir, that you should measure my affection for you by the frequency of my letters. I have been absent from this place, a considerable part of the summer and upon my return I learned that you had gone to the Western Waters, and would not return untill the beginning of this

month. There is another reason which I confess has had its influence. I considered you as overwhelmed with letters from every body, and upon every subject, and that it would be unreasonable in me to add to your vexation. I have contented myself with preserving that pure and sincere attachment which I shall carry to my grave.
Our dear friend the Marquis de la Fayette is probably now in Virginia. We have had the happiness of having him here, and I think he was well pleased with his reception. We have had reports that it was your intention to come this way. whenever you shall find it convenient to make the journey, you will experience with how much ardor the people love and respect you.
On the 4th of this month, Mrs Knox presented me with another. She and her children are in perfect health, and she unites wth [me] in her affectionate compliments to you and Mrs Washington.
We have no politics. Indeed I do not know of any that are in operation on the continent—excepting those creeping principles of self or local politics which are the reverse of what ought to actuate us in the present moment, and which can neither form the dignity nor strength of a great nation. I am my Dear Sir with great respect and attachment Your truly affectionate

H. Knox

